19 A.3d 983 (2011)
206 N.J. 138
In the Matter of William J. SORIANO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-92 September Term 2010, 067957
Supreme Court of New Jersey.
June 7, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-369, concluding that WILLIAM J. SORIANO of ROSELAND, who was admitted to the bar of this State in 1975, should be censured for violating RPC 1.2(d) (assisting a client in fraudulent conduct), RPC 1.5(b) (failing to explain the rate or basis *984 of a fee in writing), RPC 1.7 (conflict of interest), RPC 1.15(b) (failing to deliver funds promptly to clients), RPC 4.1(a)(1) (making a false statement of material fact or law to a third person), RPC 8.4(a) (violating the Rules of Professional Conduct), and RPC 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit or misrepresentation);
And good cause appearing;
It is ORDERED that WILLIAM J. SORIANO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.